        Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 1 of 7




                          IN TIIE UNTTED STATES DISTRICT COURT
                           FOR T}IE SOUTIIERN DISTRICT OF IOWA

         UNITED STATES       OFAMERICA,            )
                                                   )
                        Plaintifl                  )   Civil No. 4:19-cv-00104
                                                   )
                                                   )
                                                   )
         FOURFIREARMS,andASSORTED                  )
         AMMUNITION,                               )
                                                   )
                        Defendant.                 )

                               YERIFIED COMPLAINT IN            ^REM

         Plaintifl the United States of America, brings this complainr and alleges    as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of     Civil procedure.

                                    NATI,]RE OF THE ACTION

         L      This is an action to forfeit property to the United States pursuant to 18 U.S.C.

$   924(d)(I), because the property is believed to have been involved in violations of I8 U.S.C.

$ 922(9)(3)   (prohibiting possession by an unlawful user of controlled substances) and g 924(c)

(prohibiting possession of a firearm in furtherance of a drug trafficking crime).

         2.     This is also an action to forfeit property pursuant to   2l   U.S.C. g ggl, namely

firearms used tq facilitate the transportation, sale, receipt, possession, and concealment of

controlled substances, or materials used to manufacture controlled substances.

                                     DEFENDANTIN.REM

         3.     The United States seeks to forfeit the following Defendant property: four firearms

specifically including a Taurus Intemational PT738, .380 caliber pistol bearing serial number

145098; a Ruger AR-556, 5.56mm rifle bearing serial number 85277747; a Mossberg 500 12

gauge shotgun bearing serial number T863709; a Kahr Arms .40 caliber pistol bearing serial
      Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 2 of 7




number FE0381, six (6) rounds .380 caliber Speer ammunition; and 269 rounds of assorted

ammunition.

                                JURISDICTION AND VENTJE

       4.       This Court has jurisdiction over an action commenced by the United States under

28 U.S.C. $ 1345 and over an action for forfeiture under 28 U.S.C. g 1355(a).

       5.       This Court has in rent jurisdiction over the Defendant property under 28 U.S.C.

$ 1355(b) and $ 1395(b) because the acts or omission giving rise to the forfeiture occurred in this

district and because the Defendant property was seized from and located in this district. The

Defendant property is in the possession of the U.S. Bureau of Alcohol, Tobacco, Firearms and

Explosives.

                                                FACTS

       6.       On or about November 8, 2018 at approximately 6;20 a.m., law enforcement

executed a federal search warrant at 1303 Boone Street, Boone Iowa.

       7   .    Present at the time was Shawn Tumer.

       8.       As law enforcement officers entered the residence, they encountered Tumer exiting

a bedroom and   walking into the living room.

       9.       Also present was Brenda Camey, who is believed to own the residence and rents it

to Shawn and Kella Tumer, Shawn Turner's father.

       10.      Also present in the residence, in the bedroom Tumer exited, was L.R.

       11.      During the search, several items were located that are evidence of illegal drug_

dealing and drug use.

       12.      [n the basement, law enforcement officers recovered a methamphetamine pipe.




                                                  2
       Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 3 of 7




         13.    In the living room, law enforcement officers recovered a clear bag of psilocybin

mushrooms.

        14.     In a common area in the basement, law enforcement officers recovered a broken

methamphetamine pipe and a bottle used to smoke methamphetamine.

        15.     In the Northwest bedroom, law enforcement officers recovered 121.4 grams of

MSM.

        16.     In the Northwest bedroom, law enforcement officer recovered a small, clear plastic

bag containing suspected heroin.

        17.     From Shawn Turner's bedroom in the Northeast part                of the residence, law
enforcement officers recovered a glass methamphetamine pipe.

        18.     From Shawn Tumer's bedroom               in the Northeast pa.rt of the residence,   law

enforcement officers recovered    a clear   plastic bag, containing approximately 70 smaller, resealable

plastic bags.

        19.     The plastic bags described in the preceding paragraph can be used to package

controlled substances for sale.

        20.     From Shawn Tumer's bedroom in the Northeast part                of the residence, law
enforcement officers recovered a plastic tube with a melted tip.

        21.     From Shawn Turner's bedroom              in the Northeast pan of the residence, law
enforcemert officers recovered a set of digital scales, field tested positive for methamphetamine.

        22.     Digital scales are used by those who illegally sell controlled substances, to measure

the product they are selling to others.

       23.      From shawn Tumer's bedroom               in the Northeast part of the residence,    raw

enforcement officers recovered cartridges of suspected THC.




                                                     3
      Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 4 of 7




        24.    From Shawn Tumer's bedroom          in the Northeast part of the residence, law
enforcement officers recovered a clear bag containing 9.2 grams of marijuana.

        25,    From Shawn Turner's bedroom in the Northeast part of the residence, law

enforcement officers recovered a cyl.inder containing .3 grams of a crystal substance.

        26.    From Shawn Turner's bedroom         in the Northeast part of the residence, law
enforcement officers recovered a glass pipe.

        21.    From Shawn Turner's bedroom in the Northeast part of the residence, law

enforcement officers recovered 2 capsules, containing a crystal substance.

        28.    From the Northwest bedroom, law enforcement officers recovered a clear plastic

bag with a substance that test positive as methamphetamine.

       29.     Numerous firearms and a large quantity of ammunition were recovered from the

residence.

       30.     Law enforcement officers recovered from the Southeast comer of the basement a

Taurus, Model PT738, Pistol, .380 caliber, serial number 145098, with a magazine.

       31.     From Shawn Tumer's bedroom, law enforcement officers recovered a Ruger,

Model AR-556 rifle, 5.56mm, serial number 85277747 , with a magazine.

       32.     From the Northeast bedroom, law enforcement officers recovered a Mossberg,

Model 500 shotgun, l2 gauge, serial number T863709.

       33.     From a vehicre on the premises, law enforcement officers recovered a Kahr Arms,

model CW40 pistol, .40 caliber, serial number FE038   l, with   a magaz ine.

       34.     In the Southeast bedroom, law enforcement officers discovered a plastic contained

with 53-4 grams of a green, leafy substance, berieved to be a controned substance.




                                               4
         Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 5 of 7




         35.      From the kitchen, law enforcement officers recovered a drug pipe and picture

frame.

         36.      Law enforcement officer also recovered, th.roughout the residence, approximately

275 rounds of ammunition.

         37   .   All of the firearms   and ammunition are believed to have been manufactured outside


of Iowa.

         38.      Shawn Turner agreed to a content interview by law enforcement at the scene ofthe

search, after being read his Miranda rights.

         39.      Shawn Turner admitted he slept on the side ofthe bed where his cellular phone and

a methamphetamine pipe were found.

         40.      During the interview law enforcement asked Shawn Turner                if he used
methamphetamine.

         41.      Shawn Tumer responded, "Do I use? Yes."

         42. Law enforcement               provided Shawn Tumer with examples              of   daily

methamphetamine usage to get an approximate amount of usage from Turner.

         43.      Eventually, Shawn Tumer stated, and/or implied, that he used a large amount of

methamphetamine daily and was not able to accurately gauge how much methamphetamine he

used.

         44.      Much of the property described above, which was recovered from various part of

the residence, are evidence of illegal drug dealing and illegal drug use being conducted at the

residence and./or by its occupants.




                                                     5
      Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 6 of 7




        45.     Based on the training and experience of law enforcement officers, the government

believes that persons who illegally sell or possess controlled substances use firearms, as well as

ammunition, to protect themselves, their profits, and their illegal products.

        46.     Based on information and belief, Shawn Turner and other people associated with

the residence where the Defendant property was seized were, at the time the firearms and

ammunition were possessed by them, selling and illegally possessing controlled substances.

       47   .   Based on the evidence set forth above, Shawn Turner was illegally a user of one or

more controlled substances at times he possessed the Defendant firearms and ammunition.

        48.     Shawn Turner made a claim to the Defendant firearms and ammunition in the ATF

administrative forfeiture proceeding on or about December 21, 2018.

                                      CLAIM FOR RELIEF

       WHEREFORE, the United States respectfully requests that the Defendant property be

forfeited to the United States, and for such other relief to which it is entitled under applicable law.

                                                       Respectfully submitted,

                                                       Marc Krickbaum




                                                       Craig Peyon Gaumer
                                                       Assistant United States Attomey
                                                       U. S. Courthouse Annex, Suite 286
                                                       110 East Court Avenue
                                                       Des Moines, Iowa 50309
                                                       Tel: (515) 473-9317
                                                       Fax: (515) 473-9292
                                                       Email : c ra i g. *slu rn.q_L@ LUllo I. cov




                                                  6
      Case 4:19-cv-00104-JAJ-SBJ Document 1 Filed 04/01/19 Page 7 of 7




                                          VERINCATION

       I, Matthew W. Jenkins, state that I am   a   Special Ageot with the Bureau of Alcohol, Tobacco

Firearms and Explosives (ATF),    I   have read the foregoing Verified Complaint In Rem and know

its conlents, and that the matters contained in the Verified Complaint are true and correct to the

best of my knowledge.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, and information supplied to me by other law enforcement

officers, as well as my investigation of this case, together with others, as an ATF Special Agent.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.

       Dated: April
                      -L,2019.




                                        Special Agent, Mattbtw W. Jenkins
                                        Bureau of Alcohol, Tobacco, Firearms & Explosives




                                                     7
